Exhibit 10.3
FIRST AMENDMENT TO
LIMITED RECOURSE GUARANTY
THIS FIRST AMENDMENT TO LIMITED RECOURSE GUARANTY (this “Amendment”), dated as
of September 22, 2010, is entered into by and between FRANKLIN CREDIT HOLDING
CORPORATION, a Delaware corporation (the “Guarantor”), and The Huntington
National Bank, a national banking association, acting hereunder as contractual
representative pursuant to the Credit Agreement for Lenders (“Huntington,”
acting as such contractual representative and any successor or successors to
Huntington acting in such capacity, being referred to as the “Administrative
Agent”). All capitalized terms in this Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Guaranty (as
defined below).
RECITALS:
A. On or about March 31, 2009, the Guarantor entered into a certain Limited
Recourse Guaranty (the “Guaranty”) in favor of Administrative Agent, which was
accepted and agreed to by Administrative Agent on that same date; and
B. Pursuant to the terms and subject to the conditions of the Guaranty, the
Guarantor unconditionally and irrevocably guaranteed to the Administrative
Agent, and its successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrowers of all Obligations when and as
the same shall become due (whether at stated maturity, by acceleration or
otherwise); and
C. The Guarantor and the Administrative Agent have agreed that the Guaranty
should be amended and modified upon the terms and subject to the conditions
contained herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
1. Section 2, “Pledge Agreement,” of the Guaranty is hereby amended to recite in
its entirety as follows:
2. Pledge Agreement. As security for the performance of the obligations of the
Guarantor hereunder, the Guarantor has granted to the Administrative Agent a
security interest in specified equity interests in 100% of its equity interests
in all direct and indirect subsidiaries (other than Franklin Credit Management
Corporation) of the Guarantor and all dividends, distributions and other
payments in respect of such equity interests, (the “Pledged Collateral”), all as
described in a certain Pledge Agreement dated of even date herewith (as amended,
modified, or restated from time to time, the “Pledge Agreement”).

 

 



--------------------------------------------------------------------------------



 



2. Conditions of Effectiveness. This Amendment shall become effective as of
September 22, 2010, upon satisfaction of all of the following conditions
precedent:
(a) Administrative Agent shall have received execution and delivery of, by all
parties signatory thereto, originals, or completion as the case may be, to the
satisfaction of Administrative Agent and its counsel, containing such
information requested by Administrative Agent and its counsel and reflecting the
absence of any material fact or issues and in all respect satisfactory to the
Administrative Agent, each of the following document:
(i) Two duly executed originals of this Amendment;
(b) The representations contained in the immediately following paragraph shall
be true and accurate in all material respects.
3. Representations and Warranties. The Guarantor represents and warrants to
Administrative Agent as follows: (a) after giving effect to this Amendment, each
representation and warranty made by or on behalf of the Guarantor in the
Guaranty and in any other document executed in connection therewith is true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to a date prior hereto; (b) the execution,
delivery, and performance by the Guarantor of this Amendment and any other
related document have been duly authorized by all requisite corporate or
organizational action on the part of the Guarantor and will not violate any laws
applicable to the Guarantor; (c) this Amendment has been duly executed and
delivered by the Guarantor, and each of this Amendment, the Guaranty, and any
other related document as amended hereby constitutes the legal, valid, and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with the terms thereof; and (d) no event has occurred and is
continuing, and no condition exists, which would constitute an Event of Default.
4. Ratification and Reaffirmation. The Guarantor agrees (i) that all the
obligations, indebtedness, and liabilities of the Guarantor to the
Administrative Agent under the Guaranty are the valid and binding obligations of
the Guarantor; (ii) that the Obligations of the Guarantor are valid and binding
without any present right of offset, claim, defense, or recoupment of any kind
and are hereby ratified and confirmed in all respects; and (iii) that the Liens
(as defined in the Credit Agreement) and security interests granted to the
Administrative Agent are valid and binding and are hereby ratified and confirmed
in all respects.
5. Reference to and Effect on the Loan Documents. (a) Upon the effectiveness of
this Amendment, each reference in the Guaranty to “Limited Recourse Guaranty,”
“Guaranty,” “Agreement,” the prefix “herein,” “hereof,” or words of similar
import, and each reference in any related documents to the Guaranty, shall mean
and be a reference to the Guaranty as amended hereby. (b) Except to the extent
amended or modified hereby, all of the representations, warranties, terms,
covenants, and conditions of the Guaranty and any related documents shall remain
as written originally and in full force and effect in accordance with their
respective terms and are hereby ratified and confirmed, and nothing herein shall
affect, modify, limit, or impair any of the rights and powers which the
Administrative Agent may have hereunder or thereunder. Nothing in this Amendment
shall constitute a novation. The amendments set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
amendment of, consent to, or modification of any of the Administrative Agent’s
rights under, or of any other term or provisions of, the Guaranty or any other
related document, or of any term or provision of any other document referred to
therein or herein or of any transaction or future action on the part of the
Guarantor that would require the consent of the Administrative Agent.

 

- 2 -



--------------------------------------------------------------------------------



 



6. Waiver and Release of All Claims and Defenses. The Guarantor hereby forever
waives, relinquishes, discharges, and releases all defenses and claims of every
kind or nature, whether existing by virtue of state, federal, or local law, by
agreement or otherwise, against the Administrative Agent, its successors,
assigns, directors, officers, shareholders, agents, employees, and attorneys
(collectively, the “Released Parties”), the Obligations, or the Pledged
Collateral, whether previously or now existing or arising out of or related to
any transaction or dealings between the Administrative Agent and the Guarantor,
which the Guarantor may have or may have made at any time up through and
including the date of this Amendment, including without limitation, any
affirmative defenses, counterclaims, setoffs, deductions, or recoupments, by the
Guarantor and all of its representatives, successors, assigns, agents,
employees, officers, directors, and heirs. “Claims” includes all debts, demands,
actions, causes of action, suits, dues, sums of money, accounts, bonds,
warranties, covenants, contracts, controversies, promises, agreements, or
obligations of any kind, type, or description, and any other claim or demand of
any nature whatsoever, whether known or unknown, accrued or unaccrued, disputed
or undisputed, liquidated or contingent, in contract, tort, at law, or in
equity, any of them ever had, claimed to have, now has, or shall or may have.
Nothing contained in this Amendment prevents enforcement of this release.
7. No Waiver. Nothing in this Amendment shall be construed to waive, modify, or
cure any default or Event of Default that exists or may exist under the Credit
Agreement or any other Loan Document.
8. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
9. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.
10. Costs and Expenses. The Guarantor agrees to pay on demand in accordance with
the terms of the Credit Agreement all costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution, and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith, including the reasonable fees and out-of-pocket expenses of the
Administrative Agent’s counsel with respect thereto.
11. Further Assurances. The Guarantor hereby agrees to execute and deliver such
additional documents, instruments, and agreements reasonably requested by the
Administrative Agent as may be reasonably necessary or appropriate to effectuate
the purposes of this Amendment.
12. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio.

 

- 3 -



--------------------------------------------------------------------------------



 



13. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.
[Signature Page Follows.]

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Guarantor and the Administrative Agent have hereunto set
their hands as of the date first set forth above.

            GUARANTOR:

FRANKLIN CREDIT HOLDING CORPORATION
      By:   /s/ Thomas J. Axon      Name: Thomas J. Axon      Title: President 
   

            ADMINISTRATIVE AGENT:

THE HUNTINGTON NATIONAL BANK, as Administrative Agent
      By:   /s/ David L. Abshier      Name:  David L. Abshier      
Title:  Authorized Signer      

 

 